UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6225


LARRY ONEAL PIERCE,

                Plaintiff – Appellant,

          v.

TOM BERGAMINE; W.C. DEW; RITA COX,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:10-ct-03060-D)


Submitted:   April 28, 2011                   Decided:   May 4, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Oneal Pierce, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry Oneal Pierce appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).         We have reviewed the record and find

that   this    appeal   is   frivolous.     Accordingly,   we   affirm   the

appeal for the reasons stated by the district court.             Pierce v.

Bergamine, No. 5:10-ct-03060-D (E.D.N.C. Jan. 24, 2011).                 We

dispense      with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                        2